Exhibit 2ndQuarter 2009 •Report to Shareholders •Three and six months ended April 30, 2009 TD Bank Financial Group Reports Second Quarter 2009 Results SECOND QUARTER FINANCIAL HIGHLIGHTS, compared with the second quarter a year ago: • Reported diluted earnings per share1were $0.68, compared with • Adjusted diluted earnings per share2were $1.23, compared with • Reported net income1was $618 million, compared with $852 million. • Adjusted net income2was $1,089 million, compared with $973 million. YEAR-TO-DATE
